11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Joy Maraio-Wilhoit,                           * From the 318th District Court
                                                of Midland County,
                                                Trial Court No. FM61934.

Vs. No. 11-18-00312-CV                        * February 4, 2021

Ronald Edwin Wilhoit,                         * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is modified as follows: (1) the phrase “subject to
the following” in paragraph one of the “Attorney’s Fees” section of the final
decree is stricken; (2) paragraphs 2 through 6 of the “Attorney’s Fees” section of
the final decree are stricken; and (3) the final decree shall recite: “Save for the
fees owed to Hal Brockett, Brockett & McNeel, LLP as provided in the MSA,
each party shall be responsible for the payment of all attorney’s fees, expenses,
and costs incurred by them as a result of their respective legal representation in
this case.” The judgment of the trial court is affirmed as modified. The costs
incurred by reason of this appeal are taxed against Joy Maraio-Wilhoit.